DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kennedy.

Claim 1, Kennedy teaches tool 10 including a unitary body (i.e. different pieces of tool 10 – together – form one structure or entity or unit). The body including a handle portion, elongated blade supporting portion 13-14, and a neck extending from the handle portion and downwardly to the elongated blade supporting portion 13-14. See Figure 1 of Kennedy below (annotation added):

    PNG
    media_image1.png
    813
    487
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    880
    572
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    274
    488
    media_image3.png
    Greyscale

Tool 10 including flexible blade 20 attached to bottom zone 23 and extending down below bottom zone 13 and further extending from the rear proximal end and beyond the distal end of portion 13-14 (c1 L51 to c2 L51).

The claim limitation of “for applying tint film to a window surface” (L1) refers to an intended use of the claimed structure and does not provide a structural limitation to the claimed structure. The claim limitation of “chamfered” refers to how the surfaces are created, i.e. by chamfering to obtain chamfered surfaces – and this refers to a method step. Such does not provide a structural limitation(s) to the claimed structure.

Claim 2, with respect to tool 10, the handle portion is above and rearward of bottom zone 23 and blade 20. See Figure 1 of Kennedy below (annotations added):

    PNG
    media_image4.png
    832
    752
    media_image4.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA L GRAY/Primary Examiner, Art Unit 1745